Citation Nr: 0637029	
Decision Date: 11/29/06    Archive Date: 12/06/06

DOCKET NO.  03-26 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for fungal 
infection/skin rash other than poryphyria cutanea tarda (PCT) 
to include as secondary to herbicide exposure.

2.  Entitlement to service connection for low-grade 
infections to include as secondary to herbicide exposure.

3.  Entitlement to service connection for undiagnosed illness 
manifested by skin rash (other than PCT).

4.  Entitlement to service connection for undiagnosed illness 
manifested by respiratory inflammation.


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1969 to 
January 1971 and September 1990 to July 1991, as well as 20 
years service in the U.S. Navy Reserves.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.  In December 2004, the veteran testified before 
the undersigned Veterans Law Judge at a Board hearing at the 
RO.

The Board remanded this case for additional development in 
March 2005.  Additional claims, including service connection 
for peripheral neuropathy of the bilateral upper and lower 
extremities were remanded; but the RO granted service 
connection for these claims in March 2006.  Therefore, these 
additional claims no longer are in appellate status.  The 
Board remanded the issues of service connection for low-grade 
infections due to herbicide exposure and undiagnosed illness 
manifested by respiratory inflammation so that the veteran 
could be afforded the opportunity to testify in a hearing.  
The veteran was asked to let VA know if he wanted a hearing 
in July 2005, but did not respond.  The remaining development 
requested in the remand was accomplished.

The issue of service connection for undiagnosed illness 
manifested by respiratory inflammation is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.



FINDINGS OF FACT

1.  The veteran's service included service in the Republic of 
Vietnam during the Vietnam War.  

2.  Resolving all doubt, the medical evidence shows that the 
veteran's current fungal infection/skin rash (other than PCT) 
is related to service.

3.  The competent medical evidence of record does not show 
any current low-grade infections, in-service incurrence, or 
relationship between any current low-grade infections and 
service.

4.  The veteran had active military service in Saudi Arabia 
in support of Operation Desert Shield/Storm from September 7, 
1990 to March 5, 1991.

5.  The veteran's skin rash (other than PCT) has been 
attributed to a known clinical diagnosis and not to an 
unknown illness.


CONCLUSIONS OF LAW

1.  A fungal infection/skin rash (other than PCT) was 
incurred during the veteran's military service.  38 U.S.C.A. 
§§ 1111, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304 (2006).

2.  A low-grade infection was not incurred during the 
veteran's military service.  38 U.S.C.A. §§ 1111, 1131, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 
(2006).

3.  A skin rash (other than PCT) is not due to an undiagnosed 
illness. 38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West Supp. 
2005); 38 C.F.R. §§ 3.303, 3.317 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

The United States Court of Appeals for Veteran Claims (CAVC) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.  

Here, the RO notified the veteran of the information and 
evidence necessary to substantiate the service connection 
claims for low-grade infections and undiagnosed illness 
manifested by skin rash and the respective responsibilities 
of each party for obtaining and submitting evidence by way of 
an August 2001 VA letter, prior to the March 2002 rating 
decision.  Specifically, the RO notified the veteran that VA 
would obtain all relevant evidence in the custody of a 
Federal department or agency.  The RO notified the veteran of 
his responsibility to respond in a timely manner to VA's 
requests for specific information and to provide a properly 
executed release so that VA could request the records for 
him.  The RO also requested the veteran to advise VA of 
additional evidence, which, in effect would include any 
evidence in his possession.  The RO notified the veteran 
again in July 2005, requesting that the veteran submit any 
other relevant evidence or information in his possession.

During the pendency of this appeal, the CAVC further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is granted.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
The Board interprets the ruling in Dingess/Hartman as 
applying to any matter involving an award of a disability 
rating and/or an effective date for award of benefits.  The 
August 2001 and July 2005 letters did not provide the veteran 
with notice of the laws regarding degrees of disability or 
effective dates for any grant of service connection.  
However, since no disability rating or effective date for 
award of benefits will be assigned for the service connection 
claim for low grade infection and undiagnosed illness 
manifested by skin rash, as discussed below, any defect with 
respect to the content of the notice requirement was non-
prejudicial.

VA also must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In the present case, the evidence includes service medical 
records, VA medical records dated from 2000 to 2005, and 
private medical records dated from 1995 to 2001.  The Board 
finds that there are no additional medical treatment records 
necessary to proceed to a decision in this case.

In addition, for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  38 C.F.R. § 3.159(c)(4).  
Here, VA provided a VA medical examination in February 2006, 
and the examiner rendered a considered medical opinion 
regarding the pertinent issues in this matter.    

Upon a review of the claims folder, the Board finds that the 
veteran was notified of the evidence and information 
necessary to substantiate his claims for service connection; 
was notified of the respective responsibilities of VA and 
himself as it pertained to who was responsible for obtaining 
such evidence; and also was notified to submit all relevant 
evidence he had to the RO.  Additionally, the Board is 
satisfied that all relevant facts have been adequately 
developed to the extent possible; and no further assistance 
to the veteran in developing the facts pertinent to the issue 
of service connection is required to comply with the duty to 
assist under the VCAA.  38 U.S.C.A. §§ 5103 and 5103A; 38 
C.F.R. § 3.159.

The Board has considered the veteran's service connection 
claim for fungal infection/skin rash with respect to the 
Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5100 
et. seq. (West 2002), including the notice requirements of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Given 
the favorable outcome, as noted below, no conceivable 
prejudice to the veteran could result from this adjudication.  
See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

Service connection due to herbicide exposure

The veteran seeks service connection for a fungal 
infection/skin rash and low-grade infections, to include as 
due to herbicide exposure.  He testified that he served 
aboard the U.S.S. Hornet in the vicinity of Vietnam and 
indicated that the ship carried Agent Orange as cargo.  He 
also testified that he has had fungal infections since 
service. 

Service personnel records include military orders reflecting 
that he was shipped to the Republic of Vietnam in December 
1970 and that he received the Vietnam Service Medal and 
Vietnam Campaign Medal.  Thus, exposure to herbicides is 
presumed.  See 38 C.F.R. §3.307(a)(6).

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  Service connection also may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that in order to prevail on the issue of service 
connection on the merits, there must be medical evidence of a 
(1) current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury. Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

(a) Fungal infection/ skin rash other than PCT

An August 1995 private medical record shows an impression of 
fungal infection of the skin, for which the veteran was using 
Lotrisone with good success.  A July 1997 private medical 
record shows a follow-up for a fungal infection.  The fourth 
and fifth toenails on the right and left feet were remarkably 
improved, and no fungus infection was noted on the hands.  A 
September 1999 private medical record shows a history of 
chronic fungal infections.  Private medical records dated 
from November 1999 to March 2000 show findings of 
onychomycosis and tinea in the feet.  Onychomycosis also was 
noted on both feet on September 2000 and January 2001 VA 
medical records.  A March 2001 letter from a private 
physician notes that the veteran complained of onychomycosis 
and tinea on a November 1999 office visit and was treated 
with Lamisil up until March 2000.  An August 2003 VA 
examination report shows a finding of onychomycosis of the 
toenails, times 10.  A February 2006 VA examination report 
shows onychomycosis on 7 out of 10 toenails.

The next issue is whether there is evidence of any in-service 
incurrence of fungal infection/skin rash.  

The service medical records show an impression of tinea 
cruris in the inner thighs in October 1970.  During the 
veteran's second period of active service, a July 1991 
separation examination report shows a finding of athlete's 
foot (fungal infection) not considered disabling.

As the record shows current findings of fungal infections and 
skin rash and in-service findings of tinea cruris and fungal 
infection, the determinative issue becomes whether there is 
any relationship between these.

A February 2006 VA examiner found that it was at least as 
likely as not that the veteran could have gotten the fungal 
infection in service in 1970.  The examiner found that it was 
not likely, however, that the fungal infection or skin rashes 
were related to herbicide exposure.

Resolving all doubt, the Board finds that the evidence shows 
a relationship between the current fungal infection/skin rash 
and service.  Specifically, the medical findings show in-
service findings of tinea cruris and fungal infection, 
current diagnoses of fungal infections, and a medical opinion 
indicating that the current fungal infection was as likely as 
not related to service.  As the evidence is relatively 
equally-balanced, it is resolved in favor of the veteran.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  For these 
reasons, service connection for fungal infection/skin rash is 
warranted.

(b) Low-grade infections

Initially, the evidence does not show any evidence of current 
low-grade infections.  Medical records dated from 1995 to 
2006 do not show that the veteran had any fevers.  

There also is no evidence of any in-service incurrence of 
low-grade infections.  The service medical records show a 
temperature reading of 99.6 in November 1969 along with a 
finding of swollen tonsils, but otherwise are negative for 
any findings of an elevated temperature.

Finally, there is no medical evidence of any relationship 
between any current infections and service.  A February 2006 
VA examination report shows the examiner found it was not 
likely any low grade fever was related to herbicide exposure.     

Upon review, the preponderance of the evidence is against the 
veteran's claim of service connection for low-grade 
infections.  Although the veteran has argued that he has low-
grade infections related to his service, this is not a matter 
for an individual without medical expertise.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Thus, while the Board has 
considered the veteran's lay assertions, they do not outweigh 
the medical evidence of record, which does not show any 
current low-grade infections, or any relationship between any 
current infections and service.  Service connection cannot be 
granted if there is no present disability.  38 U.S.C.A. § 
1110; 38 C.F.R. §§ 3.303, 3.304, 3.306; Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992); Chelte v. Brown, 10 Vet. App. 
268, 271 (1997).  Competent medical experts make this opinion 
and the Board is not free to substitute its own judgment for 
that of such experts.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991).  

In sum, the veteran's claim of service connection for low-
grade infections is denied.  In making this decision, the 
Board has considered the benefit-of-the-doubt-doctrine; 
however, as the evidence is not equally-balanced, in this 
regard, it does not apply. See Gilbert v. Derwinski, 1 Vet. 
App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

Service connection for undiagnosed illness manifested by skin 
rash (other than PCT)

The veteran's personnel records show that he served in 
support of Operation Desert Shield/Storm in Saudi Arabia from 
September 7, 1990 to March 5, 1991, and earned the Southwest 
Asia Campaign Medal and Kuwait Liberation Medal.  

Under the provisions of specific legislation enacted to 
assist veterans of the Persian Gulf War, service connection 
may be established for a qualifying chronic disability 
resulting from an undiagnosed illness which became manifest 
either during active service in the Southwest Asia theater of 
operations during the Persian Gulf War or to a degree of 10 
percent or more during the presumption period.  See 38 
U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1)(i) (2005).  
Effective March 1, 2002, Section 202 of the Veterans 
Education and Benefits Expansion Act of 2001, Pub. L. No. 
107-103, 115 Stat. 976 (2001), amended 38 U.S.C. § 1117 to 
expand the presumptive period to September 30, 2011.  See VBA 
Fast Letter 02-04 (January 17, 2002).

Under 38 C.F.R. § 3.317(a)(2)(i), the term 'qualifying 
chronic disability' means a chronic disability resulting from 
any of the following (or any combination of any of the 
following): (A) an undiagnosed illness; (B) a medically 
unexplained chronic multisymptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs or symptoms; (C) any 
diagnosed illness that the Secretary determines in 
regulations prescribed under subsection (d) warrants a 
presumption of service-connection. See 38 C.F.R. § 
3.317(a)(2)(i).

Among the requirements for service connection for a 
disability due to undiagnosed illness is that such 
disability, by history, physical examination, and laboratory 
tests, cannot be attributed to any known clinical diagnosis. 
38 C.F.R. § 3.317(a)(1)(ii). There must be no affirmative 
evidence that relates the undiagnosed illness to a cause 
other than being in the Southwest Asia Theater of operations 
during the Persian Gulf War. See 38 C.F.R. § 3.317(c).  If 
signs or symptoms have been attributed to a known clinical 
diagnosis in the particular case being considered, service 
connection may not be provided under the specific provisions 
pertaining to Persian Gulf veterans. See VAOPGCPREC 8-98 at 
paras. 4-5 (Aug. 3, 1998).

In addition, there must be objective indications of a chronic 
disability resulting from an illness or combination of 
illnesses manifested by one or more signs or symptoms such as 
fatigue, signs or symptoms involving the skin, headache, 
muscle pain, joint pain, neurological signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the respiratory system (upper or lower), sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, and 
menstrual disorders. See 38 C.F.R. § 3.317(a)(1), (b).  There 
must be objective signs that are perceptible to an examining 
physician and other non-medical indicators that are capable 
of independent verification.  There must be a minimum of a 6-
month period of chronicity.  See 38 C.F.R. § 3.317(a)(2), 
(3).

Compensation shall not be paid if there is affirmative 
evidence that an undiagnosed illness was not incurred during 
active military, naval, or air service in the Southwest Asia 
theater of operations during the Persian Gulf War; or if 
there is affirmative evidence that an undiagnosed illness was 
caused by a supervening condition or event that occurred 
between the appellant's most recent departure from active 
duty in the Southwest Asia theater of operations during the 
Persian Gulf War and the onset of the illness; or if there is 
affirmative evidence that the illness is the result of the 
appellant's own willful misconduct or the abuse of alcohol or 
drugs. See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(c).

Consideration of a veteran's claim under the regulations for 
undiagnosed illness does not preclude consideration of 
entitlement to service connection on a direct basis. The U.S. 
Court of Appeals for Veterans Claims (Court) has held that in 
order to prevail on the issue of service connection on the 
merits, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury. Hickson v. West, 12 Vet. App. 247, 253 (1999).

The record shows current diagnoses related to the skin (other 
than PCT).  Private medical records dated from August 1995 to 
March 2001 show findings of chronic fungal infections, 
onychomycosis, and tinea on the hands and feet.  VA medical 
records dated from September 2000 to February 2006 also show 
findings of onychomycosis and tinea in the feet.  

Upon review, however, there is no medical evidence that the 
veteran's skin rash (other than PCT) is related to an 
undiagnosed illness.  A February 2006 VA examiner 
specifically found that it was not likely that the veteran 
had an undiagnosed illness manifested by skin rash.  As the 
medical evidence shows diagnoses to account for his skin 
rash, and no findings of an undiagnosed condition, service 
connection may not be provided under the provisions of 38 
C.F.R. § 3.317(a)(1)(ii). See also VAOPGCPREC 8-98 at paras. 
4-5 (Aug. 3, 1998).

Any additional consideration of the veteran's claim under the 
provisions of 38 C.F.R.§§ 3.303, 3.304 is not necessary, 
because, as previously discussed, service connection for a 
skin rash (other than PCT) already has been granted under 
these provisions.


ORDER

Entitlement to service connection for fungal infection/skin 
rash other than poryphyria cutanea tarda (PCT) is granted, 
subject to the rules and payment of monetary benefits.

Entitlement to service connection for low-grade infections to 
include as secondary to herbicide exposure is denied.

Entitlement to service connection for undiagnosed illness 
manifested by skin rash (other than PCT) is denied.


REMAND

The veteran seeks service connection for an undiagnosed 
illness manifested by respiratory inflammation.  As noted, 
the veteran's personnel records show that he served in 
support of Operation Desert Shield/Storm in Saudi Arabia from 
September 7, 1990 to March 5, 1991, and earned the Southwest 
Asia Campaign Medal and Kuwait Liberation Medial.  

Service medical records show complaints of sore throat in 
November 1990, recurring since having tonsils removed two 
years ago.  The assessment was upper respiratory infection.  
A March 1991 service medical record shows complaints of 
headache, tearing eyes, clear discharge from nose, and sore 
throat for three days.  The assessment was viral sinusitis.

After service, private medical records show diagnoses of 
sinusitis, bronchitis, and upper respiratory infection.  
Additional medical records note that the veteran has a 
smoking history since age 18, smoking about one pack per day.  

As the record shows Persian Gulf War service, in-service 
findings of upper respiratory infections, and current 
findings of upper respiratory infections with diminished 
breath sounds, it should be medically determined whether any 
of these are related.  While the record shows diagnoses of 
bronchitis and acute sinusitis, it is not clear from the 
evidence whether the veteran's upper respiratory complaints 
are due to these or an undiagnosed illness.  

While VA examinations indicated normal lung findings, it does 
not appear that the veteran was afforded an appropriate VA 
examination for the purposes of securing the requisite 
medical opinion, regarding the service connection claim for 
undiagnosed illness manifested by respiratory inflammation.  
VA has the duty to secure an examination or opinion if there 
is competent evidence of record that the claimant has a 
current disability, which may be associated with service, but 
the record does not contain sufficient medical evidence to 
make a decision on this claim. 38 U.S.C.A. § 5103A(d).  
Accordingly, the Board finds that a medical examination is 
necessary.

Accordingly, the case is REMANDED for the following action:

1.  Review the claims file and ensure that 
all notice obligations are satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002).  All VCAA 
requirements must be contained in one 
letter.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).

2.  After completion of #1, schedule the 
veteran for a VA examination to determine 
the nature, etiology, severity, and date 
of onset of any current upper respiratory 
inflammation.  The claims folder must be 
made available to the examiner for review 
before the examination.  The examiner 
should review the claims file prior to the 
examination of the veteran.  Specifically, 
the examiner should do the following:

(a)  Provide an opinion as to whether the 
veteran has any signs or symptoms, which 
may be manifestations of an undiagnosed 
illness, including upper respiratory 
inflammation.  

(b)  If any upper respiratory inflammation 
is the result of a known diagnosis, 
provide an opinion as to whether it is 
very likely, as likely as not, or highly 
unlikely that the known diagnosis is 
related to service.

The examiner must provide in detail the 
reasons and bases for any medical opinions 
given.  If it is not feasible to answer a 
particular question or follow a particular 
instruction, the examiner should indicate 
so and provide an explanation.

3.  After undertaking any other 
development deemed essential in addition 
to that specified above, re-adjudicate the 
veteran's claim.  If any benefit sought on 
appeal remains denied, the veteran should 
be provided a Supplemental Statement of 
the Case (SSOC).  The SSOC must notify the 
veteran of all relevant actions taken on 
his claims for benefits, and summarize the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


